Case 1:19-cv-00044-LPS Document 224 Filed 07/15/19 Page 1 of 2 PageID #: 8432




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CIPLA LTD. and CIPLA USA, INC.,               )
                                               )
                       Plaintiffs,             )
                                               )
               v.                              )   C.A. No. 19-44-LPS
                                               )
 AMGEN INC., and TEVA                          )
 PHARMACEUTICALS USA, INC.,                    )
                                               )
                       Defendants.

                                     NOTICE OF SERVICE

       The undersigned hereby certifies that copies of Teva Pharmaceuticals USA, Inc.’s Rule

26(a)(1) Disclosures were caused to be served on July 12, 2019 upon the following in the manner

indicated:

Sue L. Robinson, Esquire                                                 VIA ELECTRONIC MAIL
Brian E. Farnan, Esquire
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiffs


James W. Dabney, Esquire                                                 VIA ELECTRONIC MAIL
Patrice P. Jean, Esquire
Dina Hoffer, Esquire
Deanne K. Cevasco, Esquire
David E. Lansky, Esquire
Lynn M. Russo, Esquire
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, NY 10004
Attorneys for Plaintiffs
Case 1:19-cv-00044-LPS Document 224 Filed 07/15/19 Page 2 of 2 PageID #: 8433




Ashley E. Johnson                                            VIA ELECTRONIC MAIL
GIBSON, DUNN & CRUTCHER LLP
2100 McKinney Avenue, Suite 1100
Dallas, TX 75201-6912
Attorneys for Defendant Amgen


Eric J. Stock                                                VIA ELECTRONIC MAIL
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193
Attorneys for Defendant Amgen


Brian P. Egan                                                VIA ELECTRONIC MAIL
Jack B. Blumenfeld
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 North Market Street
P.O. Box 1347
Wilmington, DE 19899
Attorneys for Defendant Amgen


                                                   SHAW KELLER, LLP

                                                   /s/ Karen E. Keller
                                                   Karen E. Keller (Bar No. 4489)
                                                   I.M. Pei Building
                                                   1105 North Market Street, 12th
                                                   Floor
                                                   Wilmington, DE 19801
                                                   (302) 298-0708 (Telephone)
                                                   (302) 300-4026 (Facsimile)
                                                   kkeller@shawkeller.com

                                                   Of Counsel:

                                                   Henninger S. Bullock, Esq.
                                                   MAYER BROWN LLP
                                                   1221 Avenue of the Americas
                                                   New York, NY 10020-1001
                                                   (212) 506 2528 (Telephone)
                                                   hbullock@mayerbrown.com

                                                   Attorneys for Defendant Teva
